Hendrick, J.
I concur with Mr. Justice Delany. FTo objection was made to the testimony of the witnesses who examined the elevator before the accident. I think that testimony shows with reasonable certainty that the inspection was so careful that no defect discoverable by competent inspection was overlooked. If proper objection had been made, undoubtedly some of the testimony relating to inspection would have been excluded. But the testimony is material, and no objection was made -to its competency.